100 N.Y.2d 638 (2003)
PUBLIC ADMINISTRATOR OF THE COUNTY OF NEW YORK, Appellant
v.
FROTA OCEANICA BRASILEIRA, S.A., et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 14, 2003.
Decided October 30, 2003.
Motion, insofar as appellant seeks leave to appeal on behalf of the estate of Ricardo Fontes Conde, dismissed upon the ground that as to this individual the action has not been finally determined within the meaning of the Constitution; motion for leave to appeal otherwise denied.